DETAILED ACTION

A response was received on 21 September 2021.  By this response, Claims 1-7 and 9-15 have been amended.  No claims have been added or canceled.  Claims 1-15 are currently pending in the present application.

Response to Arguments

Applicant’s arguments with respect to the rejection of Claims 1-15 under 35 U.S.C. 102(a)(1) have been considered but are moot in view of the new grounds of rejection set forth below.

Specification

The objection to the disclosure for informalities is NOT withdrawn because not all issues have been addressed, as detailed below.
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0041, lines 1, 6, and 8 (see page 4 of the present response), “inputted” should read “input”.  
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Claim 1 recites a software implementation of a method that includes transmitting an identifier, receiving a code, and determining whether to allow an operating system to run based on the received code.  Determining whether to allow the OS to run is a mental process, because it could be performed entirely in the mind or using pen and paper by performing a simple comparison or looking up in a table.  Mental processes are one of the groupings of abstract ideas set forth in MPEP § 2106.04(a)(2).  Abstract ideas are judicial exceptions as per MPEP § 2106.04(I).  See also Alice Corporation Pty. Ltd. v. CLS Bank, International, et al, 573 U.S. 208, 110 USPQ2d 1976 (2014).
The judicial exception is not integrated into a practical application because the claim does not recite any use or further action with respect to the result of the determining step.  There is nothing that would result in a particular transformation, as per MPEP § 2106.05(c), nor does the claim require the use of the abstract idea in conjunction with a particular machine or manufacture, as per MPEP § 2106.05(b).  The recitations of a computer-readable medium are at a generic level and constitute nothing more than mere instructions to implement the abstract idea on a computer.  See MPEP § 2106.05(f).  The steps of transmitting an identifier and receiving a code amount to mere data gathering or other extra-solution activity claimed in a generic manner, as per 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as detailed above with respect to the question of a practical application of the judicial exception.  The steps of transmitting the identifier and receiving the code are claimed at a high level of generality and are generally directed to transmitting or receiving data over a network, storing data in memory, or retrieving data from memory.   These have been recognized by the courts as a well-understood, routine, and conventional function.  See MPEP § 2106.05(d)(II), citing Symantec, TLI, OIP Techs., buySAFE, and Versata.  Therefore, the claim as a whole, whether the steps are considered individually or as an ordered combination, is not directed to significantly more than the abstract idea.
Dependent Claims 2-5 only recite further high-level aspects of the steps of transmitting and receiving, which do not provide a practical application or significantly more than the abstract ideas as detailed above, and/or recite refraining from performing certain actions, which are not active steps that can provide a practical application of the abstract idea.  These claims are abstract for the same reasons as the independent claim and do not add significantly more to the abstract idea recited in the independent claim.

The judicial exception is not integrated into a practical application because the claim does not recite any use or further action with respect to the result of the determining step.  There is nothing that would result in a particular transformation, as per MPEP § 2106.05(c), nor does the claim require the use of the abstract idea in conjunction with a particular machine or manufacture, as per MPEP § 2106.05(b).  The recitations of a computer-readable medium are at a generic level and constitute nothing more than mere instructions to implement the abstract idea on a computer.  See MPEP § 2106.05(f).  The step of receiving an identifier amounts to mere data gathering claimed in a generic manner, which is extra-solution activity as per MPEP § 2106.05(g).  The step of returning a code is also generic data transmission; although the claim recites that the code is “to cause” a determination, first, this determination is also abstract as detailed above, and second, this is only an intended use of the code.  The recitations of a UEFI only serve to link the abstract idea to a particular technological environment, as per MPEP § 2106.05(h).  There are no additional elements that apply or use the abstract idea in a meaningful way beyond merely linking the use of the judicial exception to a particular technological environment.  There is no subsequent use of the result of the determining step.  Therefore, the claim is not directed to a practical application of the abstract idea.
Symantec, TLI, OIP Techs., buySAFE, and Versata.  Therefore, the claim as a whole, whether the steps are considered individually or as an ordered combination, is not directed to significantly more than the abstract idea.
Dependent Claims 7-11 only recite further high-level aspects of the steps of transmitting and receiving or otherwise provide additional details relating to the abstract comparisons or determinations, which do not provide a practical application or significantly more than the abstract ideas as detailed above.  These claims are abstract for the same reasons as the independent claim and do not add significantly more to the abstract idea recited in the independent claim.
Claim 12 is directed to methods corresponding substantially to the software of Claims 1 and 6, and dependent Claims 13-15 recite limitations similar to those of dependent Claims 4, 10, and 11.  These methods are directed to abstract ideas for similar reasons as those detailed above.  Therefore, the method claims are also not directed to significantly more than the abstract ideas themselves.
Based upon consideration of all of the relevant factors with respect to the claims as an ordered combination and as a whole, Claims 1-15 are determined to be directed 

Claim Rejections - 35 USC § 112

The rejection of Claims 4, 5, and 15 under 35 U.S.C. 112(d) is withdrawn in light of the amendments to the claims.  The rejection of Claims 6-11 and 13-15 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because the amendments have raised new issues of indefiniteness, as detailed below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites determining “a status of the particular client device based on the comparison of the received identifier with the database of client identifiers” in lines 7-8.  However, the claim also recites that the database of client identifiers is “for other client devices” which at least implicitly does not include the particular client device.  Therefore, it is not clear how the status of the client device would be determined based on 
Claim 7 recites that “the database of client device identifiers comprises a plurality of identifiers of a set of client devices including the particular client device”, which appears to contradict the recitation in Claim 6 that the database is “for other client devices”, which at least implicitly does not include the particular client device.
Claim 10 recites “an operating system of the particular client device” in lines 3-4.  It is not clear whether this is intended to refer to the same operating system as recited in Claim 6, or to a distinct OS.
Claim 11 recites “an operating system of the particular client device” in lines 3-4.  It is not clear whether this is intended to refer to the same operating system as recited in Claim 6, or to a distinct OS.
Claim 13 recites a further limitation of “determining, based on the received code, the operating system of the particular client device” in lines 1-2.  However, there is not clear antecedent basis for this limitation in the claims, noting that Claim 12 only recites determining a status of a client device or determining whether to allow an operating system to run, but not determining an operating system itself.  This ambiguity renders the claim indefinite.
Claim 14 recites a further limitation of “determining, based on the received code, the operating system of the particular client device” in lines 1-2.  However, there is not clear antecedent basis for this limitation in the claims, noting that Claim 12 only recites determining a status of a client device or determining whether to allow an operating 
Claim 15 recites “when the operating system is refrained from running” in line 3; there is not a clear reference to this time frame.  Further, the phrase “is refrained from” is grammatically unclear.  Additionally, the claim further recites running the operating system, which contradicts the limitation of refraining from running the operating system.  The above ambiguities render the claim indefinite.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ice, Jr. et al, US Patent Application Publication 2004/0177265, in view of Susan et al, US Patent 9565169.
In reference to Claim 1, Ice discloses a software implementation of a method that includes transmitting an identifier of a particular client device to a database (paragraphs 0033, 0035, device identifier sent to server for validation); receiving a code from the database based on the transmitted identifier (paragraphs 0033, 0039-0040, 0042, returns message indicating boot sequence may continue); and determining whether to allow running an operating system of the client device based on the received code (paragraphs 0033, 0042,  booting operating system).  However, although ICE discloses the use of pre-execution services (throughout), Ice does not explicitly disclose UEFI.
Susan discloses a software implementation of a method that includes determining whether to allow running an operating system of a client device based on a code or identifier using the unified extensible firmware interface or UEFI (see, for example, column 18, line 37-column 19, line 35; see also Figure 3; column 7, lines 1-18 and column 11, lines 49-58 for UEFI; column 6, lines 14-34; column 12, lines 10-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ice to use UEFI as the pre-execution services instead of a BIOS, because UEFI is the successor to BIOS and it would allow access to certain variables during the boot process (see Susan, column 9, lines 27-36).

In reference to Claim 3, Ice and Susan further disclose determining a period of time elapsed since receipt of the code and refraining from transmitting the identifier to the database if the elapsed time is below a threshold period of time (see Ice, paragraphs 0040-0041).
In reference to Claims 4 and 5, Ice and Susan further disclose receiving a different code from the database indicating that the client device is not allowed to boot and refraining from running the operating system in response to receiving the different code, as well as displaying a message indicating that the client device is not allowed to boot (Ice, paragraphs 0033, 0042, client is shut down; see also Susan, column 12, lines 10-34).

In reference to Claim 6, Ice discloses a software implementation of a method that includes receiving an identifier from a client device (paragraphs 0033, 0035, device identifier sent to server for validation); comparing the received identifier with a database of identifiers and determining a status of the client device based on the comparison (paragraphs 0033, 0039-0040, 0042); and returning a code to the client device to cause the client to determine whether to allow the operating system to run based on the determined status (paragraphs 0033, 0039-0040, 0042, returns message indicating boot sequence may continue).  However, although ICE discloses the use of pre-execution services (throughout), Ice does not explicitly disclose UEFI.

In reference to Claims 7 and 8, Ice and Susan further disclose that the database includes a plurality of identifiers of a set of client devices and comparing the received identifier with a subset of marked client device identifiers (see Ice, paragraphs 0036-0039 regarding validation database and lookup).
In reference to Claim 9, Ice and Susan further disclose determining whether the client device is marked as stolen (see Ice, paragraphs 0040, 0043).
In reference to Claims 10 and 11, Ice and Susan further disclose that the code indicates either that an operating system is or is not permitted to run (Ice, paragraphs 0033, 0042; see also Susan, column 12, lines 10-34).

In reference to Claim 12, Ice discloses a method that includes transmitting an identifier of a particular client device to a database of client device identifiers (paragraphs 0033, 0035, device identifier sent to server for validation); comparing the 
Susan discloses a software implementation of a method that includes determining whether to allow running an operating system of a client device based on a code or identifier using the unified extensible firmware interface or UEFI (see, for example, column 18, line 37-column 19, line 35; see also Figure 3; column 7, lines 1-18 and column 11, lines 49-58 for UEFI; column 6, lines 14-34; column 12, lines 10-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ice to use UEFI as the pre-execution services instead of a BIOS, because UEFI is the successor to BIOS and it would allow access to certain variables during the boot process (see Susan, column 9, lines 27-36).
In reference to Claim 13, Ice and Susan further disclose determining that the client device is allowed to run its operating system and running the operating system (Ice, paragraphs 0033, 0042,  booting operating system; see also Susan, column 12, lines 10-34).

In reference to Claim 15, Ice and Susan further disclose receiving a password input, verifying the input password, and running the operating system if the password was verified (Ice, paragraph 0040, prompting for password).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sposato, US Patent 6463530, is incorporated by reference into the Ice publication.
Cool et al, US Patent 7610481, discloses a method for booting an OS using BIOS or UEFI.
Harmer, US Patent 7904708, discloses a system for management of UEFI and BIOS settings for booting an OS.
Shchygel, US Patent 9086895, discloses a system for implementing UEFI firmware for booting different operating systems.
Liu et al, US Patent 9189631, discloses a secure boot in the context of the UEFI specification loading an OS.
Sasaki et al, US Patent 9292302, discloses a method in which UEFI is used to perform a secure boot upon validation.
Zimmer et al, US Patent 9411601, discloses an architecture using UEFI that verifies a device identifier before continuing to boot an OS.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492